DETAILED ACTION
The communication dated 2/9/2022 has been entered and fully considered.
Claim 15 was canceled. Claims 1, 16, and 19 were amended. Claims 1-14 and 16-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 2/9/2022, with respect to claims 1-19 have been fully considered and are persuasive.  The double patenting rejections of claims 1-19 have been withdrawn.
Applicant’s arguments, see pages 7-9, filed 2/9/2022, with respect to claims 1-2 and 18-19 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-2 and 18-19 have been withdrawn.

Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Kim et al. WO 2017119774 A1, the closest prior art, differs from the instant claims in failing to teach a brake cam, wherein the brake driver is configured as an electric motor and in transmission connection with the brake lever via the brake cam, the brake cam converting a rotational motion of an electric motor shaft of the electric motor into a linear motion of the brake lever in the slideway. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clutch assembly taught by Kim as claimed.
Claims 2-14 and 16-18 are allowed as they are dependent upon allowed claim 1.
As for claim 19, Kim et al. WO 2017119774 A1, the closest prior art, differs from the instant claims in failing to teach a brake cam, wherein the brake driver is configured as an electric motor and in transmission connection with the brake lever via the brake cam, the brake cam converting a rotational motion of an electric motor shaft of the electric motor into a linear motion of the brake lever in the slideway. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711